FILED
                              NOT FOR PUBLICATION                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 VERONICA GASGA SIERRA; CIRILO                    No. 07-74375
 ANTONIO SIERRA VASQUEZ,
                                                  Agency Nos. A075-476-095
               Petitioners,                                   A075-475-327

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Veronica Gasga Sierra and Cirilo Antonio Sierra Vasquez, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen. We have jurisdiction pursuant to 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny

the petition for review.

       The BIA acted within its discretion in denying as untimely petitioners’

motion to reopen because it was filed more than 90 days after the BIA’s final

removal order, see 8 C.F.R. § 1003.2(c)(2), and petitioners did not show that they

acted with the due diligence required for equitable tolling, see Singh v. Gonzales,

491 F.3d 1090, 1096-97 (9th Cir. 2007).

       PETITION FOR REVIEW DENIED.




LR/Research                               2                                      07-74375